Citation Nr: 0406871	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-07 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected bipolar disorder on and after October 17, 
2000.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	David Glasser, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
bipolar disorder, evaluated as 70 percent disabling, and 
TDIU, each effective November 10, 1998; terminated the TDIU 
effective October 3, 1999, and reduced the 70 percent rating 
for service connected bipolar disorder to 30 percent 
disabling effective October 17, 2000.

This matter was previously before the Board and denied in a 
September 2002 decision.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated October 2003, the Court vacated 
the Board's decision, and remanded the matter to the Board 
for actions consistent with the parties' Joint Motions for 
Remand and to Stay Proceedings (Joint Motion).  

The Court remanded to the Board, because it failed to 
sufficiently articulate its reasons and bases for the 
findings that the appellant was properly notified of the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that his bipolar disorder is more 
disabling than reflected by the current 30 percent evaluation 
subsequent to October 17, 2000.  In addition, the veteran is 
seeking continuation of his TDIU subsequent to October 3, 
1999.

The veteran has not had a recent VA examination, and he 
contends that his disability has increased in severity.  
Therefore, the case must be remanded to obtain a current VA 
examination report.

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and severity of his bipolar 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination. Any studies and tests 
determined to be appropriate by the 
examiner should be accomplished.  The 
report of examination must include the 
following:
	A.  A detailed description of the 
manifestations of the veteran's 
psychiatric disability stated in terms 
consistent with the rating criteria for 
psychiatric disabilities.
B.  A statement of medical opinion, 
based on the examination findings and a 
review of the claims folder, as to 
whether the veteran's bipolar disorder 
precludes him from obtaining or retaining 
any form of ubstantially gainful 
employment.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the veteran's 
claim.
3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal 
to include the TDIU claim.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



